EXHIBIT 10.2
 
THE SALE AND ISSUANCE OF THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF ANY STATE OR
OTHER JURISDICTION. THIS NOTE HAS BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A
VIEW TO, OR IN CONNECTION WITH, THE DISTRIBUTION THEREOF AND MAY NOT BE OFFERED,
SOLD, ASSIGNED, TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS (I) A REGISTRATION
STATEMENT UNDER THE ACT IS IN EFFECT AS TO THIS NOTE AND SUCH DISPOSITION IS IN
COMPLIANCE WITH APPLICABLE SECURITIES LAW OF ANY STATE OR OTHER JURISDICTION OR
(II) THERE IS AN OPINION OF COUNSEL OR OTHER EVIDENCE, IN EITHER CASE,
SATISFACTORY TO THE COMPANY, THAT AN EXEMPTION THEREFROM IS AVAILABLE AND THAT
SUCH DISPOSITION IS IN COMPLIANCE WITH APPLICABLE SECURITIES LAWS OF ANY STATE
OR OTHER JURISDICTION.


HELIX WIND, CORP.


SECURED PROMISSORY NOTE
 

[Closing Date]   ____ Dollars 


 
HELIX WIND, CORP., a Nevada corporation (together with its successors and
assigns, “Issuer”), for value received, hereby promises to pay to Fiber-Tech
Products GmbH, Weser Anlagentechnik Beteiligungs GmbH and CLANA Power Systems
GmbH (collectively, the “Noteholder”) and its registered successors, transferees
and assigns, by wire transfer of immediately available funds to an account
designated by Noteholder by written notice to Issuer, the original principal sum
of _________ Dollars (the “Principal Amount”), or, if less, the aggregate unpaid
principal amount outstanding when due, upon any Installment Date with respect to
the Installment Amount (each, as defined herein) due on such Installment Date,
acceleration or otherwise (in each case in accordance with the terms hereof),
together with interest as provided below. All such payments shall be made in
U.S. Dollars
 
This Note (this “Note”) is made and issued by the Issuer pursuant to the terms
of that certain Stock Purchase Agreement dated September 2, 2009 (“Purchase
Agreement”), between the Issuer, the Noteholder,  Venco Power Gmbh  and the
Principals as listed and identified therein.  Capitalized terms used but not
defined herein shall have the meanings ascribed to them in the Purchase
Agreement.
 
Issuer shall keep at its principal office a register (the “Register”) in which
shall be entered the name and address of the registered holder of this
Note.  References to the “Holder” shall mean the Person listed in the Register
as the payee of the Note.  The ownership of this Note shall be proven by the
Register.  For the purpose of paying principal and any interest on this Note,
Issuer shall be entitled to rely on the name and address in the Register and
notwithstanding anything to the contrary contained in this Note, no Event of
Default shall occur under Section 3(a) or 3(b) if payment of principal and any
interest is made in accordance with the name and address contained in the
Register.
 
1.           Certain Definitions. The following terms (except as otherwise
expressly provided) for all purposes of this Note shall have the respective
meanings specified below.  The terms defined in this Section 1 include the
plural as well as the singular.
 
 
 

--------------------------------------------------------------------------------

 
 
“Bankruptcy Law” means Title 11, U.S. Code or any similar federal or state law
for the relief of debtors.
 
“Business Day” means any day except a Saturday, Sunday or any other day on which
commercial banks in the State of California are authorized by law to
close.  Whenever any payment or other obligation hereunder shall be due on a day
other than a Business Day, such payment shall be made on the next succeeding
Business Day.
 
“Custodian” means any receiver, trustee, assignee, liquidator or similar
official under any Bankruptcy Law.
 
 “Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.
 
“First Installment Amount” means the amount of __________ Dollars.
 
“First Installment Date” means _____, 2010 [the date that is twelve (12) months
from the date hereof].
 
“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization or a governmental entity (or any department, agency
or political subdivision thereof).
 
“Second Installment Amount” means the amount of _________ Dollars.


“Second Installment Date” means ____, 2011 [the date that is twenty-four (24)
months from the date hereof], and together with the First Installment Date,
“Installment Dates”.
 
2.           Principal and Interest.
 
(a)           Interest.  The aggregate outstanding Principal Amount of this Note
shall bear interest accruing from the date hereof until the date this Note shall
have been repaid in full at the Prime Rate plus 1%__ percent per annum. Prime
Rate shall mean the prime rate of interest as reported in the Wall Street
Journal for the Business Day immediately preceding the earlier of any applicable
Installment Date, or any date upon which all or any portion of the Principal
Amount may be prepaid as permitted herein. All computations of interest payable
hereunder shall be on the basis of a 365-day year and actual days elapsed in the
period for which such interest is payable.  On each Installment Date, Issuer
shall pay to Noteholder an amount equal to the Installment Amount due on such
Installment Date, together with accrued and unpaid interest thereon.
 
(b)           Prepayment.  The hereunder and all interest accrued thereon may be
prepaid by the Issuer, at any time and without penalty or premium.
 
(c)           Reductions and Conditions to Installment Payments.
 
(i)           The First Installment Amount shall be reduced by the amount that
the Damages calculated by Issuer pursuant to Section 10.1 of the Purchase
Agreement exceeds the Closing Date Liabilities, provided, however, that the
amount of such reduction shall not be greater than 40,000.00 Euros.
 
(ii)           The Second Installment Amount shall only be due and payable by
the Issuer if each of the following events shall have occurred on or prior to
the Second Installment Date:
 
(a) the Intellectual Property shall have been duly transferred to Issuer, and
none of the Noteholders shall have any right, title or interest to any of the
Intellectual Property, including without limitation, the reasonable assistance
from Dr. Matthias Pfalz and Reinhard Caliebe in the filing in the United States
of America of the contemplated patents for the 50kw unit Vertikon 50, also known
as D15000;
 
 
 

--------------------------------------------------------------------------------

 
 
(b) Dr. Matthias Pfalz shall have utilized his non-financial support and
assistance, to the extent reasonable as a consultant to Issuer, in establishing
a manufacturing facility either in Germany, Thailand, China or the U.S and by a
supplier, the location and supplier to be determined in the sole discretion of
and at the sole cost of Issuer, provided that, the failure of any such
manufacturing facility or supplier to be established for any reason,
notwithstanding the required support and assistance of the individuals named
above,  shall not be or constitute a basis for the non-payment of the Second
Installment by Issuer;
 
(c) there being no breach or default, or threatened breach or default, by
Reinhard Caliebe or Andreas Görke of any term, provision, covenant,
representation or warranty under their respective Employment Agreements which
would cause either Employment Agreement not to be in full force and effect on
the Second Installment Date; and
 
(d) there being no breach or default, or threatened breach or default, by
Matthias Pfalz of any term, provision, covenant, representation or warranty
under his Consulting Agreement which would cause the Consulting Agreement not to
be in full force and effect on the Second Installment Date.
 
3.           Events of Default and Remedies.  In case one or more of the
following events (each, an “Event of Default”) (whatever the reason for such
Event of Default and whether it shall be voluntary or involuntary or be effected
by operation of law or pursuant to any judgment, decree or order of any court or
any order, rule or regulation of any administrative or governmental body) shall
have occurred and be continuing:
 
(a)           default in the payment of all or any part of the First Installment
Amount or the Second Installment Amount, along with accrued interest thereon, as
adjusted as provided for herein, as and when the same shall become due and
payable in accordance with the terms hereof or otherwise and such default
continues for 20 days after written notice from Noteholder to Issuer; or
 
(b)           Issuer pursuant to or within the meaning of any Bankruptcy Law:
 
(i)           commences a voluntary case or proceeding,
 
(ii)           consents to the entry of an order for relief against it in an
involuntary case or proceeding,
 
(iii)           consents to the appointment of a Custodian of it or for all or
substantially all of its property,
 
(iv)           makes a general assignment for the benefit of its creditors, or
 
(v)           admits in writing its inability to pay its debts as the same
become due; or
 
(c)           a court of competent jurisdiction enters an order or decree under
any Bankruptcy Law that:
 
(i)           is for relief against Issuer in an involuntary case,
 
(ii)           appoints a Custodian of Issuer or for all or substantially all of
the property of Issuer, or
 
(iii)           orders the liquidation of Issuer,
 
and such order or decree remains unstayed and in effect for 30 days;
 
 
 

--------------------------------------------------------------------------------

 
 
then, in each case where an Event of Default occurs, Noteholder, by ten (10)
Business Days  prior notice in writing to Issuer, may, at its option, declare
the outstanding principal hereunder and all accrued and unpaid interest hereon
to be due and payable immediately, and upon any such declaration the same shall
become immediately due and payable; provided that if an Event of Default
specified in Section 3(b) or 3(c) occurs, the principal hereunder and all
accrued and unpaid interest hereon shall become and be immediately due and
payable without any declaration or other act on the part of Noteholder.
 
4.           Powers and Remedies Cumulative; Delay or Omission Not Waiver of
Default.  No right or remedy herein conferred upon or reserved to the Noteholder
is intended to be exclusive of any other right or remedy, and every right and
remedy shall, to the extent permitted by law, be cumulative and in addition to
every other right and remedy given hereunder or now or hereafter existing at law
or in equity or otherwise.  The assertion or employment of any right or remedy
hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other appropriate right or remedy. No delay or omission of the
Noteholder to exercise any right or power accruing upon any Default or Event of
Default occurring and continuing as aforesaid shall impair any such right or
power or shall be construed to be a waiver of any such Default or Event of
Default or an acquiescence therein; and every power and remedy given by this
Note or by law may be exercised from time to time, and as often as shall be
deemed expedient, by the Noteholder.
 
5.           Waiver of Past Defaults.  The Noteholder may waive in writing any
past Default or Event of Default hereunder and its consequences.  In the case of
any such waiver, Issuer and the Noteholder shall be restored to their former
positions and rights hereunder, respectively; but no such waiver shall extend to
any subsequent or other Default or impair any right consequent thereon.
 
Upon any such waiver, such Default shall cease to exist and be deemed to have
been cured and not to have occurred, and any Default or Event of Default arising
therefrom shall be deemed to have been cured, and not to have occurred for every
purpose of this Note, and the interest rate hereon shall not be deemed to have
increased; but no such waiver shall extend to any subsequent or other default or
Event of Default or impair any right consequent thereon.
 
6.           Security Interest. As security for the prompt and complete payment
and performance when due of all the obligations set forth in this Note, the
Issuer hereby grants to the Noteholder a lien on and continuing security
interest in, all the Issuer’s right, title and interest in, the Assets, together
with the proceeds from any sale or disposition of such Assets (hereinafter
referred to collectively as the “Collateral”). The Issuer covenants and agrees
that, to the extent it is necessary or desirable to obtain any waiver or
consents, make any filings with any governmental agency or body, or enter into
any additional agreements in connection with the preceding, upon the request of
the Noteholder, Issuer shall use its best efforts to take such actions as
promptly as practicable.  In the event of an uncured Default under this Note,
Noteholder shall be entitled to exercise any or all of the rights and remedies
of a secured creditor with respect to the Collateral under applicable
Laws.  Notwithstanding anything contained in this Agreement or otherwise to the
contrary regarding any choice of laws provisions, Issuer and Noteholder hereby
expressly covenant and agree that, for all purposes relating to the rights of
the Noteholder with respect to the security interest in the Assets created
pursuant to this Agreement, and any and all remedies relating thereto, the
Uniform Commercial Code in effect in the State of California at the time such
security interest is attempted to be enforced by the Noteholder shall be
applicable and fully controlling and shall be fully binding upon both Issuer and
Noteholder.  Issuer further agrees that Noteholder shall be entitled, and is
herby fully authorized, to prepare and file such financing statements and other
instruments in the State of California or elsewhere as may be determined by the
Noteholder to be necessary or appropriate for the perfection of such security
interest and/or the continuance thereof.
 
7.           Modification of Note.  This Note may be modified only with the
written consent of the Noteholder and the Issuer.
 
8.           Representations and Warranties of the Noteholder.
 
(a)           The Noteholder understands that this Note has not been registered
under the Securities Act of 1933, as amended (the “Securities Act”) or
registered or qualified under any the securities laws of any state or other
jurisdiction, and is a “restricted security,” and cannot be resold or otherwise
transferred unless it is registered under the Securities Act, and registered or
qualified under any other applicable securities laws, or an exemption from such
registration and qualification is available.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           The Noteholder is acquiring this Note for its own account as
principal, not as a nominee or agent, for investment purposes only, and not with
a view to, or for, resale, distribution or fractionalization thereof in whole or
in part, and no other Person has a direct or indirect beneficial interest in
this Note or any portion thereof.  Further, the Noteholder does not have any
contract, undertaking, agreement or arrangement with any Person to sell,
transfer or grant participations to such person or to any third Person, with
respect to this Note.
 
(c)           The Holder understands that the Company is under no obligation to
register this Note under the Securities Act of 1933, as amended (the “Securities
Act”), or to assist the Holder in complying with the Securities Act or the
securities laws of any state of the United States or of any foreign
jurisdiction.
 
9.           General Provisions.
 
(a)           Time is of the essence of this Note.
 
(b)           In the event this Note, or any part thereof, is collected by or
through an attorney at law, Issuer agrees to pay all costs of collection,
including, reasonable attorneys’ fees actually incurred by Noteholder.
 
(c)           All notices required or permitted hereunder shall be given in the
manner and at the addresses provided therefor in the Purchase Agreement, the
terms whereof are hereby incorporated herein by this specific reference.
 
(d)           To the fullest extent permitted by applicable Laws, Issuer hereby
waives and renounces for itself, its successors and assigns, all rights to the
benefits of any statute of limitations, any moratorium, reinstatement,
marshaling, forbearance, valuation, stay, extension, redemption, appraisement,
exemption and homestead now provided, or which may hereafter be provided, both
as to itself and in and to all its property, real and personal, against the
enforcement and collection of the obligations evidenced by this Note.
 
(e)           Presentment for payment, demand, protest, and notice of demand,
protest and non-payment, and all other notices are hereby waived by Issuer,
except to the extent notice is otherwise expressly required under the terms and
provision of this Note.
 
(f)           In no event shall the amount of interest due or payable hereunder
exceed the maximum rate of interest allowed by applicable Laws, and in the event
any such payment is inadvertently paid by Issuer or inadvertently received by
Noteholder, then such excess sum shall be credited as payment of principal,
unless Issuer shall notify Noteholder, in writing, that Issuer elects to have
such excess sum returned to it forthwith.  It is the express intent hereof that
Issuer not pay and Noteholder not receive, directly or indirectly in any manner
whatsoever, interest in excess of that which may be legally paid by Issuer under
applicable Laws.
 
(g)           In case at any time after the execution of this Note, any further
action or the execution and delivery of any additional documents or instruments
shall be necessary or desirable to carry out the purposes of this Note,
including specifically the creation, continuance and/or perfection of the
security interest herein provided for, Issuer shall take such actions and
execute such additional documents and instruments as may be reasonably requested
by Noteholder.
 
10.           Miscellaneous.
 
(a)           This Note shall be governed by and be construed in accordance with
the laws of the United Kingdom without regard to the conflicts of law rules of
such state.  THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE
THE RIGHT THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED
HEREON OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS NOTE. THIS PROVISION
IS A MATERIAL INDUCEMENT FOR THE PARTIES’ ACCEPTANCE OF THIS AGREEMENT.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)            This Note constitutes the entire agreement and understanding
between the parties hereto with respect to the subject matter hereof and shall
supersede any prior agreements and understandings between the parties hereto
with respect to such subject matter. The section headings herein are for
convenience only and shall not affect the construction hereof.
 
(c)           The parties agree that this Note shall be deemed to have been
jointly and equally drafted by them, and that the provisions of this Note
therefore should not be construed against a party or parties on the grounds that
such party or parties drafted or was more responsible for the drafting of any
such provision(s). The invalidity of any of the provisions of this Note shall
not invalidate or otherwise affect any of the other provisions of this Note,
which shall remain in full force and effect.
 
(d)           This Note shall be binding upon and inure to the benefit of and be
enforceable by the respective successors, assigns, heirs and legal
representatives of the Issuer and the Noteholder.
 
(e)           This Note may be executed in counterparts, each of which shall be
an original, but all of which shall be deemed to constitute one instrument.
 


[SIGNATURES CONTAINED ON FOLLOWING PAGES}
 


 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Issuer has caused this Secured Promissory Note to be duly
executed as of the date first set forth above.
 

 
ISSUER:
 
HELIX WIND, CORP.,
a Nevada corporation
         
 
By:
/s/        Name        Title        [CORPORATE SEAL]   

 
 

  NOTEHOLDER:             ______________________ GmbH, a German corporation    
     
 
By:
/s/        Name        Title        [CORPORATE SEAL]   

 